Exhibit 10.1

INFINITY PROPERTY AND CASUALTY CORPORATION

2002 RESTRICTED STOCK PLAN

(As amended and restated effective July 31, 2007)

ARTICLE 1

OBJECTIVES

The objectives of this 2002 Restricted Stock Plan (the “Plan”) are to enable
Infinity Property and Casualty Corporation (the “Company”) and its subsidiaries
to compete successfully in retaining and attracting key employees of outstanding
ability, to stimulate the efforts of such employees toward the Company’s
objectives and to encourage the identification of their interests with those of
the Company’s shareholders.

ARTICLE 2

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1 “Board” means the board of directors of the Company.

2.2 “Cause” means (i) the Employee’s failure or refusal to materially perform
his/her duties; (ii) the Employee’s failure or refusal to follow material lawful
directions of the Board or any other act of material insubordination on the part
of Employee; (iii) the engaging by the Employee in misconduct, including but not
limited to any type of sexual harassment which is materially and demonstrably
injurious to the Company or any of its divisions, subsidiaries or affiliates,
monetarily or otherwise; (iv) any conviction of, or plea of guilty or nolo
contendere to, the Employee with respect to a felony (other than a traffic
violation); or (v) the commission (or attempted commission) of any act of fraud
or dishonesty by the Employee which is materially detrimental to the business or
reputation of the Company or any of its divisions, Subsidiaries or affiliates.

2.3 “Change of Control” means the occurrence of one (1) or more of the following
events:

(i) After the Date of Award, any person or group of persons becomes both a
Beneficial Owner (as such term is defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934 (the “1934 Act”) directly or indirectly of
securities (a) representing 40% or more of the total number of votes that may be
cast for the election of directors of the Company, whether by open market
purchases, by tender offer or exchange offer, through issuance of new shares by
the Company or by merger or consolidation and (b) such person or group of
persons is the Beneficial Owner directly or indirectly of a greater percentage
of such securities than American Financial Group, Inc.;

(ii) Within two (2) years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director or



--------------------------------------------------------------------------------

directors, or any combination of the foregoing, the individuals who were
directors of the Company immediately prior to the merger, consolidation,
liquidation, sale of assets or contested election shall cease to constitute a
majority of the Board; or

(iii) Within two (2) years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior to the commencement of the tender offer or exchange offer
shall cease to constitute a majority of the Board.

2.4 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation.

2.5 “Committee” means a committee designated by the Board. The Committee shall
be comprised of three or more directors, each of whom shall be a “Non-Employee
Director” as defined in Rule 16b-3 of the 1934 Act and an “outside director”
under Section 162(m) of the Code (“Section 162(m)”), as such Rule and Section
may be amended, superseded or interpreted hereafter.

2.6 “Date of Award” means the date on which an Employee executed a Restricted
Stock Agreement.

2.7 “Disability” means the failure of the Employee to render services to the
Company for a continuous period of six (6) months because of the Employee’s
physical or mental disability or illness.

2.8 “Employee” means any individual who performs services for the Company or any
Subsidiary and is treated as an “employee” for federal income tax purposes.

2.9 “Retirement” means the termination of employment of an employee who is at
least 65 years of age, or 55 years of age with at least ten years of employment
with the Company and/or a Subsidiary of the Company.

2.10 “Shares” means shares of the Company’s common stock, no par value.

2.11 “Subsidiary” has the meaning set forth in Section 424(f) of the Code.

2.12 “Vested Shares” means the non-forfeitable Shares held by an Employee
pursuant to an award under this Plan, as determined under the vesting schedule
at Article 7.

2.13 “Year of Service” means each year commencing on the Date of Award and
ending on each anniversary of that date during which the Employee provides
continuous service to the Company.



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION

3.1 The Committee. This Plan shall be administered and interpreted by the
Committee.

3.2 Awards. The Committee is authorized to award Shares. In particular, the
Committee shall have the authority:

3.2.1 to select the Employees which shall be awarded Shares;

3.2.2 to determine the number of Shares to be awarded to the Employees; and

3.2.3 to interpret the provisions of this Plan and decide all questions of fact
arising in its application.

3.3 Delegation of Administrative Duties. The Committee may delegate its
administrative duties to employees of the Company.

3.4 Decisions Final. Any action, decision, interpretation or determination by or
at the direction of the Committee concerning the application or administration
of this Plan shall be final and binding upon all persons and need not be uniform
with respect to its determination of recipients, amounts, timing, form, terms or
provisions.

ARTICLE 4

SHARES SUBJECT TO PLAN

4.1 Shares. The Company reserved for use under this Plan an aggregate of Five
Hundred Thousand Shares (500,000), which Shares shall be treasury shares, of
which Three Hundred Sixty-Five Thousand Sixty Hundred Twenty-Five
(365,625) remain available for issuance as of July 31, 2007. Shares which are
forfeited as a result of an Employee’s termination shall again become available
for award under this Plan.

4.2 Adjustment Provisions. If the Company shall at any time change the number of
issued Shares without new consideration to the Company by stock dividend, split,
combination, recapitalization, reorganization, exchange of shares, liquidation
or other change in corporate structure affecting the Shares, the total number of
Shares reserved for issuance under this Plan shall be appropriately adjusted.

ARTICLE 5

AWARD OF SHARES

5.1 Shares Awarded by Committee. Subject to the terms and conditions of this
Plan, the Committee may, from time to time, award Shares to Employees pursuant
to this Plan by written notice to the Employee. More than one award may be given
to the same Employee.

5.2 Restricted Stock Agreement. All Shares awarded under this Plan shall be
evidenced by a Restricted Stock Agreement substantially in the form attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

5.3 Securities Representation. As a condition to the award of Shares pursuant to
this Plan, the Employee receiving the award may be required to give such written
assurances to the Company as the Company shall require that the Employee is
acquiring the Shares for investment and without any present intention of selling
or distributing the Shares in violation of any applicable state or Federal law.

ARTICLE 6

RESTRICTION ON SHARES

6.1 Nontransferability of Shares. Employee, his/her heirs, administrators or
executors may not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of in any way the Shares acquired pursuant to an award under this Plan,
until such Shares become Vested Shares.

6.2 Voting and Distribution Rights. Employee, his/her heirs, administrators or
executors may vote and receive dividends or other distributions made with
respect to the Vested Shares acquired pursuant to an award under this Plan. At
the time at which the Committee makes an award of Shares under this Plan, the
Committee shall determine whether an employee, his/her administrators or
executors may vote and receive dividends or other distribution made with respect
to Shares that are not Vested Shares.

6.3 Legend on Certificates. In order to more fully effectuate the restrictions
imposed by an award under this Plan, each stock certificate representing Shares
acquired pursuant to such award shall have printed on such certificates the
following legend or a legend substantially similar thereto:

“The sale, assignment, transfer, pledge, hypothecation or other disposition of
this certificate is subject to certain restrictions, the terms and conditions of
which are contained in the Company’s 2002 Restricted Stock Plan and a Restricted
Stock Agreement, copies of which are on file in the office of the Secretary of
the Company.”

ARTICLE 7

VESTING OF SHARES

7.1 Termination of Service. If the Employee is terminated by the Company for
Cause, or the Employee terminates his/her service to the Company, other than as
a result of death, Disability or Retirement, then any non-Vested Shares acquired
pursuant to an award under this Plan shall be forfeited by the Employee and
returned to the Company without consideration. If an Employee’s service to the
Company is terminated as a result of death, Disability or Retirement, then the
Committee may, at its sole discretion, authorize that all or a portion of such
Employee’s non-Vested Shares convert to Vested Shares.

7.2 Vesting Schedule. An Employee’s Vested Shares shall be determined in
accordance with a vesting schedule approved by the Committee at the time at
which the Committee makes an award of Shares under this 2002 Restricted Stock
Plan. However, in no event, shall the rate at which any award of Shares become
Vested Shares exceed 33.33% per year.



--------------------------------------------------------------------------------

7.3 Automatic Vesting. In the event of (i) the dissolution or liquidation of the
Company; (ii) any merger, consolidation, exchange or other transaction in which
the Company is not the surviving corporation or in which shares of the Company’s
common stock are converted into cash, other securities or other property; or
(iii) thirty (30) calendar days prior to the scheduled consummation of a Change
of Control; then the Shares acquired pursuant to an award under this Plan shall
be deemed Vested Shares as of the date immediately prior to such transaction,
conversion or Change of Control. Further, the Shares acquired pursuant to an
award under this Plan shall immediately be deemed Vested Shares upon the
termination of the Employee by the Company other than for Cause, death or
Disability.

ARTICLE 8

AMENDMENT OR DISCONTINUANCE OF PLAN

8.1 By Board of Directors. The Board may at any time amend, suspend, or
discontinue this Plan.

8.2 Effect on Shares. No amendment to this Plan shall alter or impair any award
of Shares previously given under this Plan without the consent of the holders
thereof.

ARTICLE 9

EFFECTIVE DATE

This Plan shall become effective as December 16, 2002 having been adopted by the
Board and approved by the shareholders of the Company as of such date.

ARTICLE 10

DURATION AND TERMINATION

This Plan shall terminate and no further stock shall be awarded hereunder after
December 16, 2012. In addition, the Committee may terminate this Plan at any
time prior thereto. The termination of this Plan shall not, however, alter or
impair any award of Shares given under this Plan without the consent of the
holders thereof.

ARTICLE 11

COMPLIANCE WITH SECTION 16(B)

This Plan is intended to comply with all applicable conditions of Rule 16b-3 of
the General Rules and Regulations under the 1934 Act. All transactions involving
the Company’s executive officers are subject to such conditions, regardless of
whether the conditions are expressly set forth in this Plan. Any provision of
this Plan that is contrary to a condition of Rule 16b-3 shall not apply to
executive officers of the Company.



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

12.1 Stock Power and Retention of Certificates. The Company may require the
Employee to execute and deliver to the Company a stock power in blank with
respect to the non-Vested Shares and may, in its sole discretion, determine to
retain possession of or escrow the certificates for the non-Vested Shares. The
Company shall have the right, in its sole discretion, to exercise such stock
power in the event that the Company becomes entitled to the non-Vested Shares
pursuant to Section 7.1. Notwithstanding retention of such certificates by the
Company, the Employee shall have all rights (including dividend and voting
rights) with respect to the non-Vested Shares represented by such certificates.

12.2 No Employment Guaranty. Nothing contained in this award shall be construed
as a guaranty or promise of continued employment or shall interfere in any way
with the right of the Company to terminate the employment of any Employee at any
time for any reason.

12.3 Taxes. To the extent that the lapse of restrictions on the non-Vested
Shares resulting in the receipt of compensation by the Employee for tax
purposes, the Company shall withhold from any cash compensation then or
thereafter payable to the Employee any tax required to be withheld by reason
thereof. To the extent the Company determines that such cash compensation is or
may be insufficient to fully satisfy such withholding requirement, the Employee
shall deliver to the Company cash in an amount determined by the Company to be
sufficient to satisfy any such withholding requirement. If the Employee makes
the election authorized by Section 83(b) of the Code, the Employee shall submit
to the Company a copy of the statement filed by the Employee to make such
election. The Company may permit any such withholding obligation to be satisfied
by reducing the number of shares that would otherwise be deliverable to the
Employee as Vested Shares. Any fraction of a share required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by Employee.



--------------------------------------------------------------------------------

EXHIBIT A

INFINITY PROPERTY AND CASUALTY CORPORATION

RESTRICTED STOCK AGREEMENT

Infinity Property and Casualty Corporation (the “Company”), hereby awards to
[Employee]                  shares of its common stock (“Shares”) in accordance
with and subject to the terms of the Infinity Property and Casualty Corporation
2002 Restricted Stock Plan (the “Plan”), a copy of which is attached hereto and
made a part hereof, and of this Restricted Stock Agreement. The Shares shall
become “Vested Shares,” as defined in the Plan according to the following
schedule:

 

Years of Service

 

Vested Percentage

1

      %

2

      %

3

      %

4

      %

You [are / are not] entitled to voting rights on Shares that are not Vested
Shares. You [are / are not] entitled to receive dividends and other
distributions on Shares that are not Vested Shares.

The Shares acquired pursuant to the Plan are subject to certain restrictions
affecting the sale, assignment, transfer, pledge, hypothecation or other
disposition of such Shares in accordance with and subject to the terms of the
Plan.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the      day of                 ,20    .

 

INFINITY PROPERTY AND CASUALTY CORPORATION   By:  

 

  Name:  

 

  Title:  

 

 

I hereby accept the award of Shares set forth above in accordance with and
subject to the terms and conditions of this Restricted Stock Agreement and of
the Plan and agree to be bound thereby.

 

 

  Employee  